Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the originally filed specification does not define the first and second walls that are parallel to each other and spaced apart to define an opening configured to receive a gas injector as recited in claim 21.  While this structure can be discerned from the originally filed Figures, the specification does not particularly define this structure.
Claim Objections
Claims 1, 4-12 and 14-20 are objected to because of the following informalities:  in claim 1, line 10, the language “the layer” should be changed to “the polymer layer” to be consistent with the polymer layer recited in line 8.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Voit (2,183,900) in view of Wong (US 2007/0106229) or Gamble (US 2004/0069076), each further in view of Martin (4,568,081). Regarding claim 1, Voit discloses an inflation valve unit (14) for a bladder (11) of a ball, the valve unit comprises a cavity containing a gel pack (23, 35).  The cavity is intended to be repeatedly penetrated by a gas injector (40, 42).  The gel pack comprises a layer of material (23) that is configured to be punctured by the gas injector and that .
Wong reveals that it is known in the art of resealable valves to form the valve (2) with silica gel in order to provide a resealable valve. Note Figures 3 and 4 and paragraph [0029] of Wong. Gamble reveals that it is known in the art of resealable devices that are punctured by a needle to form the sealant from silica gel. Note Figure 1 showing the septum (109) comprising a sealant (113). Note paragraph [0034] stating that the sealant is silica gel. Thus, given Voit’s statement that the needle punctured cavity may be filled with glycerine or other similar viscous liquids and both Wong’s and Gamble’s teaching that silica gel is a well-known material for forming the seal, it would have been obvious to one of ordinary skill in the art to use silica gel in the cavity in order to provide an alternative material that is also fully capable of sealing the valve.
Regarding the limitation for the gel pack to comprise a polymer material, it is noted that Voit lacks the teaching for forming his gel pack layer (23) to comprise a polymer material.  Martin reveals that it is known in the art of inflation valves for game balls to form the valve bodies from various materials including plastics, synthetic rubber, natural rubber, etc.  Note column 3, lines 22-26 of Martin.  It would have been obvious to one of ordinary skill in the art to use a plastic material for the layer (23) of Voit in order to take advantage of that material’s known physical characteristics such as ease of manufacture by molding.  

Regarding claims 6 and 7, note Figures 6 and 7 of Voit showing the cavity (29) with a first wall (22a) which can be penetrated by the gas injector (41) and seals the cavity against the leakage of the viscous, non-solid material when the gas injector is not penetrating the first wall. The first wall is arranged between the cavity (29) and the exterior of the inflatable body.
Regarding claim 8, note Figures 6 and 7 of Voit showing a second wall section below the cavity (29) and between the cavity and the interior of the inflatable body.
Regarding claims 9 and 12, Voit teaches a valve unit for inflation of a sports ball. The first and second wall sections are formed such that they define the cavity for containing the viscous, non-solid material. Note Figure 7 showing the gas injector inserted into the valve unit. The first and second wall section would appear to have thickness similar to the instantly claimed range. It would have been obvious to one of ordinary skill in the art to form the first and second wall sections with a thickness of between 0.25 mm - 5 mm in order to provide a thickness that is capable of being penetrated by the gas injector needle and also containing the viscous material within the cavity. The particular thickness for the first and second wall sections is considered to be obvious given the teachings of Voit and the lack of a showing of the criticality for the 
Regarding claim 10, note Figures 6 and 7 of Voit showing first and second channels (30a, 31a) arranged in the first and second wall sections and wherein the first channel connects the cavity (29) to the exterior of the inflatable body and the second channel connects the cavity to the interior of the inflatable body.
Regarding claim 11, note Figures 6 and 7 of Voit showing the first and second wall sections on opposite sections of the cavity (29).
Regarding claim 14, note Figure 8 of Voit showing a rubber coating (43) for the pad (23). Note also page 3, column 1, lines 13-21. It would have been obvious to one of ordinary skill in the art to replace the rubber coating with a thermoplastic polyurethane in order to take advantage of that material’s well known physical characteristics such as elasticity and abrasion resistance. This particular choice in material is considered to be obvious given the teachings of Voit and lacking a showing of the criticality for the particular material.
Regarding claim 15, note page 2, column 1, lines 52-62 of Voit stating that the viscous, non-solid material is adapted to lubricate the gas injector.
Regarding claim 16, note Figure 7 of Voit showing the gas injector with an inflating needle (40).
Regarding claims 17-20, Voit provides a valve body (13) that is adapted to house the valve unit (23). Further, Voit includes a bladder (11) for the ball.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Voit (2,183,900) in view of Wong (US 2007/0106229) or Gamble (US 2004/0069076) and each further in view of Martin (4,568,081) and Tsonev (US 20110140053). Regarding claim 4, the combination of .
Tsonev reveals that it is known in the art of gels to use polyurethane gel as a lubricant gel. Thus, given Voit's suggestion to use a viscous material that also acts as a lubricant, it would have been obvious to one of ordinary skill in the art to use a polyurethane gel in addition to the silica gel for the valve of Voit in order to provide additional lubrication to the gel and facilitate the movement of the needle through the valve. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Voit (2,183,900) in view of Martin (4,568,081). Regarding claim 21, note the rejection of claim 1 as these claims recite substantially similar limitations.  It is noted that the gel pack (23, 35) defines the viscous, non-solid material as recited.  Further, the combination of Voit in view of Martin teaches a polymer coating that is configured to be punctured by the gas injector as recited.  In the alternative, attention is directed to Figure 8 of Voit showing that it is known in the art to provide a thin rubber coating (43) about the valve core.  It would have been obvious to one of ordinary skill in the art to form the thin coating (43) from a polymer material as Martin teaches that it is equally well known in the art of valves for inflatable balls to use rubber and plastic materials and to use plastic would have been obvious in order to take advantage of that material’s known physical characteristics such as ease of molding or durability.  
Regarding the limitations for the first, second, third and fourth walls, note the examiner’s notations provided on Figure 6 of Voit below.  


    PNG
    media_image1.png
    233
    557
    media_image1.png
    Greyscale

	As identified, the valve body defines first and second walls that are parallel to each other and spaced apart to define an opening (38, 30a) that is configured to receive a gas injector from an exterior of the inflatable body, a third wall that spans the first and second walls and separates the cavity (29a) from the opening and and a fourth wall that separates the cavity (29a) from the interior of the inflatable body.  
Response to Arguments
Applicant's arguments filed July 8, 2021 have been fully considered but they are not persuasive.  Regarding claim 21, the applicant contends that Voit does not teach the recited limitations for the first, second, third and fourth walls.  The applicant refers to Figure 7 of Voit and states that this embodiment does not define the third and fourth walls as recited.  However, this argument is not persuasive as Voit is still seen as teaching the first, second, third and fourth walls as recited.  Attention is directed to the examiner’s notations applied to Figure 6 of Voit identifying the first, second, third and fourth walls.  The first and second walls are shown as being parallel to each other and spaced apart to define an opening (38, 30a) that is configured to receive a gas injector from an exterior of the inflatable body.  The third wall spans the first and second walls and separates the cavity (29a) from the opening.  The fourth wall spans the first and second walls and separates the cavity (29a) from the interior of the inflatable body.  

Regarding the applicant’s argument that the Voit discloses filling his cavity manually whereas the instant invention is provided as a pre-manufactured member, it is noted that the instant claims fail to structurally distinguish themselves from the teachings of Voit.  Voit provides a gel pack having a cavity containing a viscous, non-solid material and a polymer coating as recited.  Further, attention is directed to page 2, column 1, lines 19-25 of Voit stating that when the core is damaged or worn it can be removed from the housing and replaced with a new core.  Thus, the core as taught by Voit is seen as a preconfigured gel pack.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416.  The examiner can normally be reached on Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/STEVEN B WONG/Primary Examiner, Art Unit 3711